Exhibit 10.1

Amendment No. 1

to the

TRI Pointe Homes, Inc.

2013 Long-Term Incentive Plan

Pursuant to Section 5.2 of the TRI Pointe Homes, Inc. 2013 Long-Term Incentive
Plan (the “Plan”), this First Amendment (this “Amendment”) to the Plan is made
and shall be effective as of June 23, 2014, subject to the requisite approval of
this Amendment by the stockholders of TRI Pointe Homes, Inc. (the “Company”).

1. The first sentence of Section 1.5 of the Plan is deleted in its entirety and
replaced with the following:

Subject to adjustment as provided in Section 5.7 and to all other limits set
forth in this Section 1.5, 10,942,517 shares of Common Stock shall be available
for all awards under this Plan, of which no more than 10,942,517 shares of
Common Stock in the aggregate may be issued under the Plan in connection with
Incentive Stock Options.

2. The following paragraph shall be added to the end of Section 1.5 of the Plan:

Subject to adjustment as provided in Section 5.7, notwithstanding anything
herein to the contrary, options and SARs may be granted, in the aggregate, to
any one participant with respect to a maximum of 2,000,000 shares of Common
Stock during a single calendar year. In addition, any Stock Award (other than a
Bonus Stock Award) or Performance Award may be granted, in the aggregate, to any
one participant, with respect to a maximum of 2,000,000 shares of Common Stock
during a single calendar year. Such numbers shall be calculated and adjusted
pursuant to Section 5.7 only to the extent that such calculation or adjustment
will not affect the status of any award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. The maximum
cash amount payable pursuant to that portion of a Performance Award earned for
any 12-month period to any participant under this Plan shall not exceed $10.0
million.

3. Except as expressly provided herein, all other provisions of the Plan shall
remain in full force and effect and are hereby ratified and confirmed.

The remainder of this page is intentionally left blank.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amendment to the Plan is executed as of June 23, 2014.

 

TRI POINTE HOMES, INC., a Delaware
corporation By:  

/s/ Douglas F. Bauer

Name:   Douglas F. Bauer Title:   Chief Executive Officer